MEMORANDUM***
Muhammed Tawhidur Rahman, Fatema Anis, Sajeda Anis and Zahidur Rahman, *309natives and citizens of Bangladesh, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmances of the immigration judge’s (“IJ”) denial of their applications for asylum and withholding of deportation, and relief under the Convention Against Torture (“CAT”). Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, Gonzales v. INS, 82 F.3d 903, 907-08 (9th Cir.1996), and we deny the petition for review.
Petitioners contend that their father’s former position in the Jatiyo Party subjected them to past persecution and reasonable fear of future persecution based on an imputed political opinion. Substantial evidence supports the IJ’s conclusion that the petitioners failed to establish that they suffered past persecution or have a well-founded fear of future persecution on account of an enumerated ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
As petitioners have failed to establish eligibility for asylum, they have necessarily failed to meet the more stringent standard for withholding of deportation. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Finally, substantial evidence supports the IJ’s denial for relief under the CAT. See Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.2003). Petitioners failed to demonstrate that it is more likely than not that they will be tortured if returned to Bangladesh. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.